United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF AGRICULTURE, OFFICE
OF CIVIL RIGHTS, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-246
Issued: April 11, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 4, 2013 appellant filed a timely appeal from an October 23, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish a recurrence of
disability on October 24, 2010 of the accepted November 13, 2003 lumbar sprain.
1
2

5 U.S.C. §§ 8101-8193.

The Board notes that appellant filed a request for a hearing with OWCP’s Branch of Hearings and Review
simultaneous with his appeal with the Board. OWCP cannot exercise simultaneous jurisdiction with the Board over
the same issue in the same case. Following the docketing of an appeal with the Board, OWCP does not retain
jurisdiction to render a further decision regarding a case on appeal until after the Board relinquishes its jurisdiction.
Any decision rendered by OWCP while the Board has jurisdiction on the same issue is null and void. Jacqueline S.
Harris, 54 ECAB 139 (2002).

FACTUAL HISTORY
On November 13, 2003 appellant, then a 53-year-old complaints examiner investigator,
sustained an employment-related lumbar sprain when his office chair collapsed.
A
November 17, 2003 x-ray of the lumbar spine demonstrated mild degenerative changes. Medical
history indicated that appellant had previous lumbar spine surgery in 1991. On March 23, 2004
Dr. Richard B. Reff, an attending Board-certified orthopedic surgeon, indicated that he reviewed
a March 10, 2004 magnetic resonance imaging (MRI) scan study that demonstrated no
significant spondylolisthesis and lumbar spondylosis and a disc bulge at L3-4 and bulges at L4-5
and L5-S1 with no absolute herniation. Appellant continued to receive medical care including
pain management through July 21, 2004 when Dr. Reff reported that appellant had continued low
back pain and additionally had radiating neck pain and limitation of right shoulder motion.
Dr. Reff recommended physical therapy. The record does not indicate that appellant received
wage-loss compensation during this period.
On May 11, 2012 appellant filed a recurrence claim, stating that he was dressing for work
and his back went out on approximately October 24, 2010. He stated that he first received
medical treatment for the claimed recurrence on November 20, 2011.
By letter dated July 18, 2012, OWCP informed appellant of the type of evidence needed
to support the claimed recurrence. It noted that the last medical evidence of record was dated
July 21, 2004 and advised appellant to provide all medical records for the employment injury
from that date to the present with a narrative opinion from his physician that addressed the
relationship between his current medical condition and the November 13, 2003 employment
injury.
In a questionnaire dated August 21, 2012, appellant described the November 2003 injury.
He indicated that he left federal employment on May 31, 2005 and returned on September 13,
2010 as a reemployed annuitant, and that while away from federal employment he continued to
experience back pain and visited the doctor but mostly self-medicated with over-the-counter
medication until November 20, 2011. Appellant stated that, upon returning to work, he had to
ride the Metro train system, which placed enormous strain and continuous impact on his back
and lumbar region. He maintained that the constant motion going to and from work aggravated
the November 13, 2003 employment injury, causing constant pain and back spasms. Appellant
stated that his back went out approximately 10 times, culminating in the October 2010 incident
when his back went out while he was preparing for work.3 He also indicated that sitting in his
work chair caused pain and that he had requested an ergonomic chair, which had not been
provided. Appellant indicated that he had received medical care for the recurrent back pain
beginning on June 17, 2011.

3

In the August 21, 2012 questionnaire, appellant indicated that before leaving federal service in 2005 he was
treated by a Dr. Slappey in Rockville, Maryland. The record before the Board contains no medical reports from
Dr. Slappey. The medical reports dated from November 17, 2003 to July 21, 2004 are from Dr. William E. Smith,
Jr. in Pensacola, Florida, Dr. Reff whose office is in Bethesda, Maryland, and Dr. Lester Zuckerman, who has an
office in Rockville, Maryland. Appellant also submitted a handwritten questionnaire that is essentially illegible.

2

A July 1, 2011 MRI scan study of the lumbar spine demonstrated previous surgery at the
L4-5 level and degenerative disc disease at multiple levels. In a March 2, 2012 report,
Dr. Corey A. Wallach, a Board-certified orthopedic surgeon, noted a history of chronic radiating
low back pain for three months, aggravated by standing and walking for long periods and that
this made appellant miss work. He advised that appellant walked with an antalgic gait. No
weakness or sensory deficits were noted on physical examination. Dr. Wallach diagnosed
lumbago and degenerative disc disease. On March 21, 2012 he reviewed an MRI scan study,
indicating that it showed significant stenosis at L3-4 and L4-5. On May 10, 2012 appellant had
an epidural steroid injection. In a May 21, 2012 report, Dr. Wallach noted appellant’s report that
the injection did not provide relief and that he was frustrated with his chronic throbbing pain. He
indicated that appellant had limited lumbar flexion and extension and a positive straight leg
raising test bilaterally. Dr. Wallach diagnosed lumbar spinal stenosis and requested that
appellant be allowed to work from home five days a week. Appellant also submitted a sick leave
audit from pay period 19 in 2010 through pay period 16 in 2012.
By decision dated October 23, 2013, OWCP denied the recurrence claim on the grounds
that the evidence of record was insufficient to establish that he sustained a worsening of the
accepted condition.
LEGAL PRECEDENT
A recurrence of disability means “an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.”4 An individual person who claims a recurrence of disability due to an
accepted employment-related injury has the burden of establishing by the weight of the substantial,
reliable, and probative evidence that the disability for which he or she claims compensation is
causally related to the accepted injury. This burden of proof requires that an employee furnish
medical evidence from a physician who, on the basis of a complete and accurate factual and
medical history, concludes that the disabling condition is causally related to the employment injury
and supports that conclusion with sound medical reasoning.5 Where no such rationale is present,
medical evidence is of diminished probative value.6
ANALYSIS
OWCP accepted that on November 13, 2003 appellant sustained an employment-related
lumbar sprain. On May 11, 2012 appellant filed a recurrence claim, indicating that he sustained
a recurrence of disability on approximately October 24, 2010 when his back went out. The
Board finds that he has not submitted sufficient evidence to support the recurrence claim.

4

20 C.F.R. § 10.5(x); R.S., 58 ECAB 362 (2007).

5

S.S, 59 ECAB 315 (2008).

6

See Ronald C. Hand, 49 ECAB 113 (1997).

3

Medical evidence of bridging symptoms must demonstrate that the claimed recurrence is
causally related to the accepted injury.7 While appellant maintained that he continued to have
back symptoms between 2004, the date of the last medical report, and 2010, when he claimed a
recurrence of disability, he submitted no medical evidence to support this assertion. In support
of his recurrence claim, he submitted a July 1, 2011 MRI scan study of the lumbar spine that
demonstrated degenerative disc disease at multiple levels. The report, however, contains no
opinion as to the cause of the diagnosed condition and medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue
of causal relationship.8 In reports dated March 2 to May 21, 2012, Dr. Wallach provided
physical examination findings and diagnosed lumbago and degenerative disc disease. However,
he did not explain how appellant’s current condition was related to the accepted November 13,
2003 employment injury. In fact, he did not mention the prior employment injury at all. Thus,
his reports are of little probative value.9
An individual who claims a recurrence of disability due to an accepted employment-related
injury has the burden of establishing by the weight of the substantial, reliable and probative
evidence that the disability for which he or she claims compensation is causally related to the
accepted injury.10 Appellant did not submit sufficient evidence to show that the claimed
recurrence and disability were causally related to the November 2003 employment injury.11
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a recurrence of disability causally related to the accepted November 13, 2003
employment injury.

7

Ricky S. Storms, 52 ECAB 349 (2001).

8

Willie M. Miller, 53 ECAB 697 (2002).

9

P.H., Docket No. 13-955 (issued November 25, 2013).

10

Ronald C. Hand, supra note 5.

11

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the October 23, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 11, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

